Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Rettig in 3/18/2022.
The application is amended as follows:
In Claim 1, line 16, “for” should be removed. 
In Claim 11, line 17, “for” should be removed.
In Claim 22, lines 13-14, “an OS connection device connecting,” should be replaced with “an OS connection device connecting the OS reset knob to the release lever,”. Line 15, “reset” should be replaced with “rest”. Line 16, “preventing the release lever to move” should be replaced with “preventing the movement of the release lever”. Line 17, “reset” should be replaced with “rest”. Line 17, after “position;”, “wherein OS reset knob is biased towards its locked position” should be added.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the two-pull latch system as claimed in independent claims 1, 11, and 22. The Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding Claim 1, the prior art of record, Cumbo US 20110204673, teaches a closure latch assembly for a vehicle door having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach the OS backup lever being moveable to an engaged position causing corresponding movement of the release lever between the rest position and the engaged position.
Regarding Claim 11, the prior art of record, Cumbo US 20110204673, teaches a closure latch assembly for a vehicle door having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach the OS backup lever being moveable to an engaged position causing corresponding movement of the release lever between the rest position and the engaged position.
Regarding Claim 22, the prior art of record, Margheritti US 9476230, teaches a closer latch assembly for a vehicle door having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach the OS reset knob being biased to its locked position, and an OS connection device connecting the OS reset knob to the release lever. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675